DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-7 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims uses the phrase “non-switchable current path” the specification does explicitly uses that term in the specification neither it has support implicitly or inherently. The current amended claims used the phrase “non-switchable current path” to 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakui (US 2018/0040377 A1).
Regarding claim 1, Sakui teaches a memory array structure, comprising:
a first block of memory cells including a first plurality of local access lines, wherein each local access line of the first plurality of local access lines is connected to control gates of a respective plurality of memory cells of the first block of memory cells (Fig. 3 or Fig. 6, memory block 291 which is connected to a first plurality of local access lines),
(Fig. 3 or Fig. 6, memory block 290 is the second block which is connected to a second plurality of word lines); and
a non-switchable current path between a particular local access line of the first plurality of local access lines and a particular local access line of the second plurality of local access lines (lines 350-354 form an electrical connection between the first and second plurality of local access lines, while Fig. 6 teaches the current paths 250-253 teaches the current path to be non-switchable).
Regarding claim 2, Sakui further teaches the memory array structure of claim 1, wherein the particular local access line of the second plurality of local access lines is immediately adjacent the particular local access line of the first plurality of local access lines (Fig. 3).
Regarding claim 3, Sakui further teaches the memory array structure of claim 1, wherein the particular local access line of the first plurality of local access lines and the particular local access line of the second plurality of local access lines each have a respective selective connection to a same global access line (Fig. 2, lines 350 to 354 can be considered global access line).
Regarding claim 4, Sakui further teaches the memory array structure of claim 3, wherein the non-switchable current path is formed between an end of the particular local access line of the first plurality of local access lines that is opposite its selective connection to the global access line, and an end of the particular local access line of the (Fig. 3, current path is formed between e.g. WL01 and WL00 which are opposite its selective connection to the global access line).
Regarding claim 6, Sakui further teaches the memory array structure of claim 1, wherein the memory array structure, for each local access line of the first plurality of local access lines, further comprises: a respective non-switchable current path between that local access line of the first plurality of local access lines and a respective local access line of the second plurality of local access lines (Fig. 3).
Regarding claim 7, Sakui further teaches the memory array structure of claim 1, wherein the non-switchable current path is a direct electrical connection between the particular local access line of the first plurality of local access lines and the particular local access line of the second plurality of local access lines (Fig. 3).

Allowable Subject Matter
Claims 5, 8-35 are allowed.
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
After further search and consideration it is determined that the prior art of record neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
Response to Arguments
Applicant's arguments filed 09/30/2021 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Sakui does not teach “a non-switchable current path between a particular local access line of the first plurality of local access lines and a particular local access line of the second plurality of local access lines.” The new feature is not supported in the original filed disclosure. In addition, Fig. 6 teaches the first and second access lines are connected using a non-switchable current paths 250-253. Therefore, Sakui still teaches the new limitation and the prior rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.